CONSULTING AGREEMENT

          AGREEMENT made as of the 20th day of June, 2007, by and between Cedar
Shopping Centers, Inc., a Maryland corporation (the "Company"), and Thomas J.
O'Keeffe (the "Consultant").

W I T N E S S E T H

          WHEREAS, the Consultant has been employed by the Company pursuant to
an employment agreement dated November 1, 2003, as amended (the "Employment
Agreement"); and

          WHEREAS, the Consultant has determined to voluntarily retire from the
Company, to voluntarily terminate the employment relationship and to become a
consultant to the Company; and

          WHEREAS, the Company desires to have the Consultant's expertise and
services available to the Company following his retirement;

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements of the parties contained herein, the sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
parties agree as follows:

          1.        Termination of Employment. Effective the date hereof,
Consultant hereby resigns as an officer, director and/or employee of the Company
and each of its subsidiaries. The Employment Agreement is hereby terminated, is
of no further force and effect and neither party shall have any further rights
or obligations thereunder, except that the provisions of Sections 4.3, 5.1, 5.2,
5.3, 5.4, 6.1, 6.2 and 6.3 of the Employment Agreement (including the
definitions related thereto) shall remain in full force and effect, with the
references in Sections 5.1, 5.2, 6.1 or 6.3 to the term of the agreement, term
of employment or termination of employment being modified to relate to the term
of the Consulting Period; provided, however, that notwithstanding the foregoing
if during the Consulting Period the Consultant desires to engage in any other
substantial paid employment or consulting activities, then such proposed
activities shall be submitted to the Board of Directors of the Company (or a
committee thereof) and such Board (or committee) in the exercise of its
reasonable discretion will determine whether such activities will be permitted
after considering (i) any potential conflicts of interest, (ii) whether such
activities would be contrary to the best interests of the Company and/or
(iii) whether such activities would be contrary to the intent of the amounts to
be paid to the Consultant under this Agreement.

          2.        Term and Termination. Effective the date hereof, the Company
hereby engages the Consultant, and the Consultant hereby accepts engagement by
the Company, upon the terms and conditions hereinafter set forth for the period
(the "Consulting Period") ending March 30, 2010 (the "Termination Date"). For
purposes of vesting of restricted shares granted to the Consultant by the
Company, this Agreement shall be deemed to be continued employment by the
Consultant.

          3.        Services. During the Consulting Period, Consultant shall
render such services to the Company, at such reasonable times, at such place,
and for a reasonable duration, as from time to time shall be requested by the
Chief Executive Officer or Chief Financial Officer of the Company and agreed to
by the Consultant. The Consultant shall be available to the Company at least ten
business days during each calendar quarter and available for telephone
consultations upon reasonable notice during normal business hours. The
Consultant agrees to undertake on the Company's behalf only those assignments
directed by the Company and not to take any actions under this Agreement during
the Consulting Period that would be outside the scope of his responsibility or
harmful to the business and operations of the Company. In performing the
services hereunder, the Consultant will use his best reasonable efforts to
promote the business and interests of the Company and shall comply with the
Company's policies and procedures.

          4.        Compensation. (a) In consideration for the services to be
rendered by the Consultant pursuant hereto, the Company hereby agrees to pay the
Consultant (i) for the period commencing July 1, 2007 and ending June 30, 2008,
the amount of $25,000 per month and (ii) for the period commencing July 1, 2008
through the Termination Date the amount of $20,000 per month, each payable in
equal bi-monthly amounts. In addition, the Consultant shall be entitled to
receive his salary through June 30, 2007 and a bonus in the amount of $167,500
payable not later than when paid to members of senior management of the Company,
but in no event later than February 15, 2008.

          (b)        If during the Consulting Period the Consultant is
terminated by the Company or if the Consultant shall die or become disabled, the
Company shall continue to make the payments pursuant to Section 4(a) and 4(d)
hereof to Consultant or his estate or representatives. Upon such termination,
all awards of restricted stock granted to the Consultant under any employee
benefit plan that have not vested shall immediately vest.

          (c)        In addition to the compensation set forth in Section 4(a)
hereof, the Company shall pay to the Consultant the amount of $1,500 for each
day (or portion thereof) spent providing services pursuant to Section 3. There
will be no additional compensation for telephone consultations provided pursuant
to Section 3.

          (d)        Upon a Change in Control (as defined in the Employment
Agreement) during the Consulting Period, the Company shall pay to the Consultant
in lieu of any further payments pursuant to Section 4(a), within five days after
the Change in Control a lump sum payment equal to 250% of the Consultant's
annual salary and annual bonus for the year ended December 31, 2006 and any
awards of restricted stock granted to the Consultant under any employee benefit
plan that have not vested shall immediately vest; provided, however, that the
payments shall not be made (and the payments under Section 4(a) shall continue)
if no senior executive of the Company receives a change in control or equivalent
payment pursuant to his employment agreement. Section 4.3 of the Employment
Agreement shall be applicable with respect to any payments or benefits received
by the Consultant pursuant to this Section 4(d).

          (e)        The Company shall reimburse the Consultant for all
reasonable and necessary business expenses incurred by the Consultant on behalf
of the Company in the course of Consultant's duties hereunder upon presentation
by the Consultant of appropriate vouchers thereof, including expenses for
travel, lodging and meals.

          5.        Acts of the Consultant. The obligations of the Consultant
described in this Agreement consist solely of providing the services described
herein. In no event shall the Consultant make decisions for the Company. All
final decisions with respect to acts of the Company or its affiliates, whether
or not made pursuant to or in reliance on information or advice furnished by the
Consultant hereunder, shall be those of the Company or such affiliates.

          6.        Independent Contractors. The Company and the Consultant
acknowledge that they are entering into this Agreement as independent
contractors and that this Agreement shall not create and shall not be construed
to create a relationship of principal and agent, joint venturers, co-partners,
employer and employee, master and servant or any similar relationship between
the Company and the Consultant.

          7.        Non-Disparagement. Each of the Consultant and the Company
agrees not to make any statements which are false, defamatory or derogatory in
any respect, either orally or in writing, about the other, the Company, the
business of the Company or the Company's officers, directors or employees.

          8.        Entire Agreement; Amendment; Waiver. This Agreement contains
the entire understanding of the parties as to the subject matter hereof and
except as otherwise provided herein fully supersedes all prior agreements and
understandings between the parties as to such subject matter. This Agreement may
not be amended, supplemented, canceled or discharged except by a written
instrument executed by the party as to whom enforcement is sought.

          9.        Notices. All notices, requests, demands and other
communications provided for by this Agreement shall be in writing and mailed in
the United States enclosed in a registered or certified post-paid envelope,
return receipt requested, or transmitted by facsimile, or delivered by same-day
or overnight courier service, and addressed to the addresses of the respective
parties stated below or to such changed addresses as such parties may fix by
notice:

To the Company:
Cedar Shopping Centers, Inc.
44 South Bayles Avenue
Port Washington, NY 11050
Attn: President
Fax No.: (516) 767-6497


To the Consultant:
Thomas J. O'Keeffe
22 Clamshell Cove Road
P.O. Box 2030
Cotuit, MA 02635


provided, however, that any notice of change of address shall be effective only
upon receipt. Any such notice shall be deemed to have been received on the date
delivered to or received at the premises (as evidenced by the date noted on the
return receipt, facsimile transmission receipt or courier receipt).

          10.        Successors and Assigns. This Agreement is personal in its
nature to the Consultant and the Consultant shall not, without the consent of
the Company, assign or transfer this Agreement or any rights or obligations
hereunder. The Company may freely transfer the Agreement to any person or entity
then conducting the business of the Company. This Agreement shall be binding
upon and inure to the benefit of the Company and its successors and assigns and
upon the Consultant.

          11.        Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to principles of conflict of laws.

          12.        Headings. The headings in this Agreement are for
convenience of reference only and shall not control or affect the meaning or
construction of this Agreement.

          13.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all such
counterparts shall constitute one and the same instrument.

          IN WITNESS WHEREOF, the parties hereto have hereunder set their hands
the day and year first above written.

Cedar Shopping Centers, Inc.

By: /s/ Leo S. Ullman                                            
        Name: Leo S. Ullman
        Title: Chairman, President, CEO


/s/ Thomas J. O'Keeffe                                                      
          
Thomas J. O'Keefe
